Citation Nr: 0735665	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-02 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code (Montgomery G.I. Bill (MGIB) 
benefits) for training at the College of Law at Ramon 
Magsaysay Technological University in Iba, Zambales, 
Philippines.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel

REMAND

The veteran served on active duty from October 1972 to 
October 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision of the Muskogee RO.

The veteran testified at a hearing held at the RO in Manila, 
Phillippines, during April 2005 before a decision review 
officer.

By an October 2006 action, the Board remanded this case in 
order to comply with the veteran's request in his VA Form 9, 
received in January 2005, for a Travel Board hearing before a 
Veterans Law Judge at the Manila RO. 

The file contains an undated message from the Manila RO, 
apparently sent before the travel board hearing scheduled for 
July 27, 2007, stating that review of the claims file showed 
that the education file was missing.  The veteran failed to 
report for the travel board hearing scheduled for July 27, 
2007.  The file was returned to the Board during September 
2007.  Copies of documents and correspondence relating to the 
veteran's education claim and appeal are included in the 
veteran's disability claims file. 

Although some attempt was made at the Manila RO to 
reconstruct the education component of the veteran's claim 
file with the Muskogee RO, important documentation relating 
to the veteran's claim and appeal is missing:  (1) an 
apparent copy of the RO's July 2004 decision has no date; (2) 
there is no copy of the statement of the case (SOC); (3) 
there is no copy of the substantive appeal (VA Form 9); (4) 
there is no transcript for the DRO hearing held on April 22, 
2005 (and it is not available in VACOLS); and (5) there is no 
copy of the supplemental statement of the case (SSOC) dated 
in July 2005.  A remand is needed in order to complete the 
record on appeal.  (The documents and dates referred to above 
were obtained by the Board by piecing together information 
from review of various correspondence and documents in the 
claims file.)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Under the VCAA, VA is required to notify a claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Veterans and Dependents Education; Topping-Up Tuition 
Assistance; Licensing and Certification Tests; Duty to Assist 
Education Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) (to 
be codified at 38 C.F.R. Part 21).  Here, the appellant has 
not yet been given the sort of notice specifically 
contemplated by the VCAA.  This should be corrected.

For the reasons stated, this case is REMANDED to the Muskogee 
RO via the Appeals Management Center for the following 
actions:

1. Send the appellant a VCAA notice 
letter relative to the issue currently on 
appeal.  Allow him a reasonable 
opportunity for response.  If necessary, 
ask the veteran to provide any copies of 
the needed documents discussed in item 3 
below that he has in his possession.

2.  Search for the education claims file 
which appears to have been lost at the 
Muskogee RO or the Manila RO. 

3.  If the education claims file is not 
found, provide copies of the following 
documents to supplement those education 
documents currently associated with the 
disability claims file (preferably the 
education claims file should be 
completely reconstructed):  (1) a dated 
copy of the RO's July 2004 decision, or 
at least provide the complete date; (2) a 
copy of the SOC; (3) a copy of the 
veteran's substantive appeal (VA Form 9); 
(4) a copy of the transcript of the DRO 
hearing held in Manila in April 2005; and 
(5) a copy of the SSOC. 
  4.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.














	(CONTINUED ON NEXT PAGE)

This matter must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal. 38 C.F.R. 
§ 20.1100(b) (2007). 




